Citation Nr: 1534063	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for mild compression deformity of L1 consistent with old fracture, with degenerative disc disease (DDD) of L1/L2 of the lumbar spine (lumbar spine disability).

2.  Entitlement to service connection for acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for bilateral foot disability, to include pes planus.

5.  Entitlement to service connection for bilateral shoulder disability.

6.  Entitlement to service connection for bilateral knee disability.


	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to March 2006, to include service in Iraq.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 decision in which the RO confirmed and continued an April 2007 previous denial of claims for service connection for PTSD, varicose veins, a bilateral foot disability, a bilateral shoulder disability and a bilateral knee disability; but awarded service connection, and assigned an initial, noncompensable rating for a mild compression deformity of the spine.  The Veteran filed a notice of disagreement (NOD) in April 2008, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in April 2010.

In July 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In September 2012, the Board expanded the claim involving psychiatric disability to encompass various diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), then bifurcated the expanded claim, denying service connection  for PTSD, and remanding, inter alia, the matter of service connection for an acquired psychiatric disorder other than PTSD for further action.   

With respect to the lumbar spine disability,  because this appeal involves disagreement with the initial rating assigned following the award of service connection,  the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that in addition to the Veteran's paper claims file, the Veteran has  paperless, electronic files  in Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals a June 2015 Informal Hearing Presentation submitted by the Veteran's representative.  The remainder of the documents in VBMS as well as those contained in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the claims  on appeal.  

The Board's decision on the claim for an initial, compensable rating for lumbar spine disability is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the March 26, 2006 effective date of the award of service connection, the Veteran's lumbar spine disability has been characterized by constant pain and degenerative disc disease, but there has been no objective evidence of flexion limited to 60 degrees or combined range of motion limited to 120 degrees, to include with repeated use, or muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes. 

3.  The applicable schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability at all pertinent points, and no claim for a TDIU due to the lumbar spine disability has reasonably been raised.


CONCLUSION OF LAW

The criteria for an initial 10 percent, but no higher, rating for mild compression deformity of L1 consistent with old fracture, with DDD of L1/L2 of the lumbar spine, from March 26, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a lumbar spine disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter, with reconsideration done by the AOJ in August 2007.  Hence, the November 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.  

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the April 2010 SOC set forth the criteria for evaluating this disability.  The Veteran was afforded the appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.  Moreover, following the Board's September 2012 remand, the claim was readjudicated by the AOJ in April 2013.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of in-service and VA treatment records, as well as the reports of a May 2007 and March 2010 VA examinations.  The Board acknowledges the Veteran's sworn testimony that he only receives chiropractic treatment for his back and that he does not recall any VA treatment for his back, and that as such, there may be outstanding private treatment records.  As explained below, VA has offered to obtain these records on the Veteran's behalf but he has not returned an authorization and consent form for the same or otherwise provided the outstanding records.  Also considered in connection with the appeal is the transcript of the Veteran's July 2010 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  

With respect to VA examinations, the Board notes that although the Veteran offered sworn testimony regarding morning stiffness on occasion and increased pain with prolonged sitting and bending, he did not report that his symptoms had worsened since the March 2010 VA examination just a few months prior to the hearing.  Further, the Veteran has not reported any worsening since the July 2010 hearing.  Thus, a remand for another VA examination is not required.  In this regard, the Board points out that the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As regards the July 2010 Board hearing, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court)  held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation: f (1)  to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth 38 C.F.R. § 3.103, and that the hearing was legally sufficient.  

Here, during the hearing, the undersigned identified the issues on appeal, to include the higher rating claim herein decided, and  elicited testimony  pertinent to that claim, including the Veteran's symptomatology.  Transcript [T.] pages 23-27.  Although the specific criteria for a higher rating were not explained in detail,  as noted,  the April 2010 SOC set forth the appropriate rating criteria.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Although the undersigned did not explicitly suggest the submission of any specific evidence, on these facts, such omission was harmless.  As discussed above, based on the Veteran's testimony regarding his private chiropractic treatment, the Board remanded the initial rating claim, in part, to obtain any outstanding chiropractic treatment records.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing.    

With respect to the September 2012 remand, the Board sought further development in order to obtain additional pertinent evidence.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ has complied with the remand, to the extent possible,  in this regard.

In the September 2012 remand, the Board instructed the AOJ to request any additional information from the Veteran regarding medical treatment, to include authorization to obtained outstanding private treatment records from various sources.  In compliance with the remand directive, the AOJ sent a letter to the Veteran in October 2012, specifically requesting that the Veteran either submit outstanding private chiropractic treatment records, or an authorization and consent form for the same so that VA may obtain the records on his behalf.  The Veteran did not respond.  The claim was readjudicated in an April 2013 SSOC. 

On this record, the Board finds that the AOJ substantially complied with the Board's remand directives, to the extent possible, and that no further action in this regard is required .  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, whereas here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to determine the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The criteria for evaluating lumbar spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

The formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine. 

 Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Intervertebral disc disease (IVDS) is rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition. Mittleider v. West, 11 Vet. App. 181 (1998).
	
The Veteran underwent a VA spine examination in May 2007.  At that time, the VA examiner observed that all initial movement caused pain as the Veteran reported pain as 3 out of 10.  The Veteran had forward flexion greater than 90 degrees with no increased of pain.  Extension was greater than 30 degrees with no increased pain.  Lateral flexion was greater than 40 degrees with no increased pain and rotation was 30 degrees bilaterally with no increased pain.  The examiner also noted that there was no muscle wasting or atrophy.  Tone and sensation were adequate.  The examiner also addressed the Deluca factors and noted that repetitive range of motion did not increase pain or cause weakness, fatigue, lack of endurance, lacked of coordination or any decreased in degrees of range of motion.  The Veteran reported that playing 18 holes of golf led to increased pain (rated as 7 out of 10) for two days following the golf outing but that he was able to go to work and treat the pain with Icy Hot lotion.  The examiner noted that an August 2006 MRI report revealed degenerative disc disease at L1 to L2 and a possible old fracture of L1. 

VA arranged for the Veteran to undergo another VA spine examination in March 2010.  At that time, the Veteran complained of having steady pain at a 5 out of 10 but range of motion findings were the substantially same as those recorded during the May 2007 examination.  In this regard, he had forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner noted that the Veteran did not have pain within the "arc" of the range of motion.  The examiner also noted that the Veteran was able to repeat the range of motion three times without pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that the Veteran had mild tenderness over the upper lower back but no guarding or spasm on the paraspinal musculature on either side of the spine.  His posture was maintained, gait was normal and he had maintained lumbar lordosis.   The Veteran reported that he did not have flares but rather, that his back pain is a steady ache at about 5 out of 10 on the pain scale.  He reported that he did not have associated stiffness, fatigue, spasm weakness, loss of motion, numbness, bowel or bladder complaints, or lower extremity complaints.  He also reported that his disability did not limit his standing or walking and in fact reported that he could walk for miles.  He reported that he did not wear a brace and that the back did not limit him.  He reported that he could complete all of his activities of daily living and that this back did not interfere with his job.  He reported that he was able to care for his children, take care of his house, work six days a week and wished he had more time for hobbies such as hunting and fishing.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an initial, 10 percent but no higher rating for the service-connected lumbar spine  mild compression deformity of L1 consistent with old fracture, with degenerative disc disease (DDD) of L1/L2 of the lumbar spine, is warranted.  

In this regard, the Board notes that the Veteran's service-connected spine disability has been productive of degenerative disc disease and constant pain since the effective date of service connection even though his limitation of motion and other symptoms were not severe enough to meet the 10 percent criteria under the General Formula.  The Board reiterates that it is the intention of VA to recognize actually painful joints due to healed injury, as at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  

As objective evidence of painful motion was noted on the May 2007 VA examination, and steady, aching pain was reported during the March 2010 VA examination, the Board affords the Veteran the benefit of the doubt and finds that, the disability warrants a compensable rating since the 2006 effective date of the award of service connection.  As discussed above, painful motion due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton, supra.  

However, rating in excess of 10 percent for the lumbar spine disability is not warranted at any point pertinent to this appeal.   In this regard, the Veteran's symptoms do not meet, or nearly approximate,  the criteria for the next-higher 20 percent disability rating under the General Rating Formula.  Lumbar spine flexion has not been limited to 60 degrees and combined range of motion has not been limited to 120 degrees.  Further, both the May 2007 and March 2010 VA examiners found that the Veteran had a normal gait, no muscle spasm, and no abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Moreover, the Veteran has not reported any incapacitating episodes and none are noted by the medical evidence of record.  The Board acknowledges the Veteran's sworn testimony that he called out of work once or twice but the record does not indicate, and the Veteran does not contend, that he was on physician-prescribed bedrest on these occasions. 

Notably, VA treatment records do not indicate worse symptoms than those reflected in VA examination reports, discussed above.   Moreover, as noted, rhe Veteran reported to the March 2010 VA examiner that he only seeks chiropractic treatment for his spine disability.  However, as explained above, the Veteran has not supplied these records or signed an authorization and consent form so that VA may obtain the records on his behalf.  

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, as regards functional loss due to pain, weakness, and other factors, the Board finds that no higher rating is assignable for the spine disability.  As discussed above, no additional limitation following repetitive testing, has been shown.  Further, the Board acknowledges the Veteran's sworn testimony that he experienced stiffness when he wakes up, the need to stretch while getting out of bed, increased pain when he bends or sits for prolonged periods as well as occasional difficulty walking in the mornings when he is stiff, and increased pain after playing golf.  To the extent that such increased symptoms are considered flare-ups, the Board is already affording the Veteran the benefit of the doubt and granting an increased rating to 10 percent due to the Veteran's painful motion which encompasses increased pain with activities such as bending and sitting.  Significantly, the Board notes that despite the Veteran's painful motion, he has reported that he is capable of completing his activities of daily living, working, caring for his house and family, and pursuing hobbies such as hunting and fishing.  On this record, then, there is no basis for the Board to find that even during flare-ups or with repeated activity, the Veteran's  experiences pain and/or any other symptom(s) contemplated in sections 4.40 and 4.45 and  DeLuca so disabling as to warrant assignment of the 20 percent rating under the General Rating Formula for Disease and Injuries of the Spine.  

As the Veteran's spine disability does not warrant the next-higher 20 percent disability rating under the General Rating Formula at any point pertinent to the appeal, it logically follows that his symptoms do not meet the criteria for any even higher rating under that formula. 

The Board also finds that the Veteran is noted entitled to a separate, compensable rating for any associated neurological abnormality.  As noted above, the Veteran has not complained of any associated neurological abnormalities and the VA examiners have specifically noted that there are no associated neurological abnormalities of the lower extremities, and/or bowel or bladder. 

In determining that the Veteran is entitled to a 10 percent but no higher disability rating, the Board has also considered the Veteran's sworn testimony during the July 2010 Board hearing as well as his written assertions.  Indeed, the Board is herein affording the Veteran the benefit of the doubt and granting the 10 percent disability rating in light of the Veteran's reports of a constant pain, including increased pain when bending or sitting for prolonged periods, as well as stiffness when he wakes up, the need to stretch while getting out of bed, and occasional difficulty walking in the mornings when he is stiff, and the need to take ibuprofen twice a day for back pain.  The Board has also considered the Veteran's statements that he has missed work once or twice due to back pain.  T. page 25.  However, as discussed above, there is no evidence or allegation  that the occasions on  which the Veteran missed work were due to physician-prescribed bedrest.

The Board notes that the Veteran is competent to report his symptoms but he is not competent to offer an opinion as to the severity of his disability or the rating that should be assigned.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay persons are competent to report their observations as they come to them through their senses).  In evaluating a claim for higher initial rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, he is not competent to render an opinion in such regard.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected spine disability been shown to be so exceptional or unusual as to warrant the assignment of a rating in excess of 10 percent, on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to appeal.  The rating schedule fully contemplates the described symptomatology to the extent attributable to the service-connected spine disability, and provides for ratings higher than that assigned based on more significant functional impairment, should the service-connected disability worsen.  Notably,  there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected lumbar spine disability under consideration at any pertinent point.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's spine disability has been appropriately rated as a single disability, and there is no additional, indistinguishable lumbar spine impairment.  As the current appeal does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the Court has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, the Veteran has consistently reported that he is working, and there is  no evidence or allegation indicating he has  been actually or effectively rendered unemployable solely due to his service-connected spine disability at any pertinent point.   As such, the Board finds that a claim for a TDIU due to that disability has not reasonably been raised, and the Veteran's entitlement to that benefit need not be discussed in conjunction with the current claim for higher rating.

For all the foregoing reasons, the Board finds that a 10 percent disability rating for the service-connected lumbar spine disability is warranted from the effective date of the award of service connection, but that no higher or staged rating (pursuant to Fenderson) is warranted.  The Board has favorably applied the benefit-of-the doubt doctrine granting an initial  10 percent rating, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the lumbar spine disability at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 10 percent rating for mild compression deformity of L1 consistent with old fracture, with DDD of L1/L2 of the lumbar spine, is granted from March 26, 2006, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Unfortunately the Board finds that further AOJ action for the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the September 2012 remand, the Board, among other things, instructed the AOJ to obtain an addendum opinion from the May 2007 VA psychiatric examiner with respect to the claim for a psychiatric disorder other than PTSD.  In October 2012, the VA examiner provided an addendum opinion; however, the opinion appears to be based on inaccurate facts.  In this regard, the examiner issued a negative nexus opinion based, in part, on an assumption that there were no psychiatric symptoms reported in service.  However, a review of service treatment records reveals that in January 2006 as well as March 2006, the Veteran reported experiencing "depression or excessive worry."  Further, the Veteran offered sworn testimony (and reported the same during the May 2007 VA examination) that he experienced stressful events during service such as being fired upon, firing a machine gun at the enemy, and seeing dead bodies.  The Veteran's lay statements regarding in-service symptoms should have been addressed by the VA examiner.  Further, the examiner noted that the Veteran's father died while the Veteran was in service and that there is "no documentation to link this event with the onset of any psychiatric symptoms, diagnosis, or treatment after the event."  However, a review of the May 2007 VA examination report notes the same examiner's notation that the Veteran's anxiety symptoms which surfaced after service in Iraq, were exacerbated by the death of the Veteran's father while the Veteran was on active duty.  

Further, the October 2012 VA opinion indicates that the Veteran's adjustment disorder was "most directly related" to the Veteran's psychosocial stressors at the time of the May 2007 evaluation, but the examiner did not explain why this conclusion was reached.  Another addendum opinion is required to address the inconsistencies with the October 2012 VA addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the claims regarding the shoulders, knees, varicose veins, and feet, in the September 2012 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations at a VA medical facility to evaluate the claimed disorders.  The AOJ arranged for such VA examinations to be scheduled, but unfortunately, the Veteran canceled each of the appointments due to conflicts with his job demands.  The Board notes that at one point, the Veteran attempted to inform VA of a month in which he would be available for an examination.  Although the AOJ forwarded that request to the medical facility, unfortunately, the facility disregarded the request and scheduled the Veteran for an examination two months later.  Unfortunately, the Veteran was unable to attend that appointment as well, due to his work schedule, and again called in advance of the examination to cancel the appointment but did not suggest an alternative time to reschedule.  Following the April 2013 cancelation, the AOJ readjudicated the claims and recertified the same to the Board.  In the June 2015 "Informal Hearing Presentation" the Veteran's representative asked the Board to allow the Veteran another opportunity to attend a VA examination and explained that the Veteran was willing to attend.  

While the Board appreciates that the VA examination scheduling procedures do not always result in convenient timing for veterans to undergo examinations, the Board is also mindful that each time a veteran is scheduled for an examination, and cancels that examination, a time slot that could have been used for another veteran's examination, is wasted.  In this case, despite the Veteran's and VA's repeated attempts to complete the requested examinations, the Board notes that AOJ never attempted to simply obtain a VA addendum opinion following the September 2012 Remand.  As the ultimate question presented in the September 2012 remand was to have a VA examiner offer opinions as to whether it is at least as likely as not that the claimed disorders were related to service, the Board finds that VA addendum opinions may have substantially complied with the September 2012 remand.  To date, no examiner has been offered the opportunity to determine whether an opinion may be offered without a physical examination.     

Given the facts noted above, and in the interests of due process, the Board finds that the AOJ should obtain VA opinions with respect to the remaining service connection claims for shoulders and knees, varicose veins, and the feet.  Given that the Veteran has indicated a need to cancel multiple examinations due to his job demands, to the extent possible, the AOJ should seek opinions based on claims file review only, unless it is deemed medically necessary that the Veteran be examined.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining medical opinions on these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Pittsburgh VA Medical Center (VAMC), dated up to November 2009.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying) that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2009, following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who provided the  October 2012 VA psychiatric opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by a psychiatrist or psychologist if deemed necessary in the judgement of a competent, mental health professional.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  If a new examination is conducted, all indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all  psychiatric disability(ies) other than PTSD currently present or present at any time pertinent to the claim for service connection (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that such disability had is onset in, or is otherwise medically related to, the Veteran's service.

In rendering the requested opinion, the clinician must specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records (including reports of experiencing depression and/or excessive worry, and the May 2007 examiner's finding that the Veterans anxiety was exacerbated when his father died, while the Veteran was in service), as well as the Veteran's contentions regarding the claimed stressful incidents in service. 
  
All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file  arrange to obtain addendum opinions (based on claims file review, if possible) in connection with his claims for service connection involving the shoulders and knees, varicose veins, and the feet, by appropriate physicians. 

Only arrange for the Veteran to undergo further VA examination(s), by appropriate physician(s), if deemed necessary in the judgement of a competent, medical professional.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to each  designated individual, and the addendum opinions/examination reports should include discussion of the Veteran's documented history and lay assertions.  If any new examination(s) is/are conducted, , all appropriate tests and studies should be accomplished (with all results made available to each examining clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

In rendering each requested opinion, the physician must consider and discuss all pertinent in- and post-service medical evidence as  well as all lay assertions, to include the Veteran's assertions as to in-service injuries and events, and as to onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

Shoulders/Knees : With respect to each shoulder and knee, the examiner should clearly identify all disability(ies) currently present or present at any time pertinent to the claim for service connection  (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

Varicose veins: For each leg, the examiner should clearly indicate varicose veins currently present or present at any time pertinent to the claim for service connection  (even if currently asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service -to include rigorous marching therein, as alleged.

Feet: For each foot, the examiner should clearly all disability(ies) currently present or present at any time pertinent to the claim for service connection  (even if currently asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service -to include claimed foot injuries therein .

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any further examination, if appropriate), adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


